The Chancellor
said it was the duty of the solicitor, upon whom the summons was served requiring a personal attendance of his client before the master, to give notice thereof to his client. And if the client, by reason of absence or otherwise, was unable to attend the master upon the return day of the summons, the solicitor should attend, for the purpose of excusing the default of his client and obtaining an adjournment for a reasonable time, to enable the defendant to attend according to the order of the court.
That if the solicitor neglected to attend, upon the return of the summons, and excuse the default of his client, the latter must pay the costs of the proceedings of the adverse party, *368to compel a compliance with the order requiring the defendant to attend personally before the master on the reference.
Order accordingly.